Citation Nr: 1011656	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  05-34 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, including degenerative joint disease with a torn 
medial meniscus.  

2.  Entitlement to service connection for an acquired 
psychiatric disability, including posttraumatic stress 
disorder (PTSD).  

3.  Entitlement to an effective date earlier than March 3, 
2008 for a 30 percent rating for arthritis of the cervical 
spine.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2008, the Board remanded the claim for service 
connection for a neck disability.  The claim was developed in 
accordance with the Board's remand.  The Veteran was examined 
and a medical opinion obtained.  The agency of original 
jurisdiction (AOJ) reviewed the claim and granted service 
connection for arthritis of the cervical spine.  It granted 
service connection as of the date of claim with a 
noncompensable rating and assigned a 30 percent rating as of 
the date of examination, March 3, 2008.  The Veteran 
submitted a timely notice of disagreement in which he 
asserted that the 30 percent rating should have been 
effective when the claim was received in January 2003.  A 
statement of the case (SOC) is not of record.  Where a 
claimant files a notice of disagreement and the RO has not 
issued a SOC, the issue must be Remanded to the RO for an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board's January 2008 decision also denied service 
connection for degenerative joint disease with torn medial 
meniscus of the left knee, a right knee disability, and PTSD.  
The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  The Court affirmed the denial 
of service connection for a right knee disability, but 
vacated the Board's decision on the other two issues and 
remanded them for further development and adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should readjudicate the 
effective date for the 30 percent 
rating for arthritis of the cervical 
spine.  If an effective date at least 
as early as the requested date of 
January 14, 2003 is not granted, the 
appellant and his representative should 
be provided a SOC.  An appropriate 
period of time should be allowed for 
response.  

The Board cautions the appellant that 
the Board will not have further 
jurisdiction of the matter unless he 
responds to the SOC with a timely 
substantive appeal, VA Form 9, Appeal 
to the Board of Veterans' Appeals or it 
equivalent.  See 38 C.F.R. § 20.302.  

2.  The Veteran reports that he is 
being treated at the VA clinic in 
Knoxville, Tennessee.  The AOJ should 
obtain a complete copy of the Veteran's 
VA clinical records and associate them 
with the claims file.  

3.  The Veteran reports that he was 
exposed to enemy fire during his 
service in Vietnam and that he was also 
threatened by a "friendly fire" 
incident involving South Korean 
artillery.  He should be asked for the 
details of the claimed stressors and 
the AOJ should forward these details to 
the Joint Services Records Research 
Center (JSRRC) for verification.  

4.  The Veteran should be scheduled for 
a VA examination of his left knee.  The 
claims file should be made available to 
the examiner in conjunction with the 
examination.  Any tests or studies need 
to respond to the following questions 
should be done.  

a.  What is the correct current 
diagnosis for the Veteran's left knee 
disorder?  

b.  Is it at least as likely as not 
that the Veteran's current left knee 
disorder is the result of disease or 
injury during his active service?  
Specifically, is it at least as likely 
as not due to climbing telephone poles 
and his work as a lineman during his 
active service?  Please explain.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

5.  The Veteran should be scheduled for 
a VA psychiatric examination or 
examinations.  The examination should 
focus on his claim for service 
connection for PTSD, but must be broad 
enough to consider other diagnoses.  If 
necessary, he should be given a PTSD 
examination and a separate mental 
examination for other psychiatric 
disorders.  The claims file should be 
made available to the examiner(s) in 
conjunction with the examination(s).  
Any tests or studies need to respond to 
the following questions should be done.  

a.  What is the correct diagnosis for 
any psychiatric disorder the Veteran 
may currently have.  

b.  Is it at least as likely as not 
that the Veteran's current psychiatric 
disorder is the result of disease or 
injury during his active service?  
Specifically, is it at least as likely 
as not due to his service in Vietnam?  
Please explain.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

6.  Thereafter, the AOJ should 
readjudicate the service connection claims 
in light of any evidence added to the 
record.  If either claim remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


